Fish, O. J.
1. After the petition was amended by attaching thereto' a copy of the specifications constituting a part of the building contract, it was not subject to the grounds of special demurrer urged against it.
2. While there may have been some inaccuracies in the instructions excepted to, they were not, when considered in connection with the entire charge, sufficient to require a reversal.
*636February 17, 1912.
Complaint. Before Judge Fite. Whitfield superior court. December 6, 1910. '
Maddox, McQamy <& Shumate, for plaintiff in error.
C. D. McOutchen and W. E. Mann, contra.
3. There was ample evidence to authorize the verdict, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


All ¡the Justices concur, except Sill, J., not presiding.